Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 1 of 8 PageID #: 102




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 RENE GALVAN, JR.,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:19-cv-04446-SEB-MPB
                                                     )
 STATE OF INDIANA, et al.                            )
                                                     )
                              Defendants.            )


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                  PARTIAL MOTION TO DISMISS

        This cause is before the Court on Defendants’ Partial Motion to Dismiss [Docket

 No. 17], filed on January 29, 2020 pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure. 1 Plaintiff Rene Galvan, Jr. brings this action against Defendants Joanie Crum,

 Regional Manager of the Indiana Department of Child Services, and the State of Indiana,

 pursuant to 42 U.S.C. §§ 1981 and 1983 and Title VII of the Civil Rights Act of 1964.

 Mr. Galvan alleges that he was discriminated against on the basis of his race and sex and

 that he was retaliated against when he complained of the alleged discrimination.

 Defendants have moved to dismiss Mr. Galvan's § 1981 claims as well as his § 1983

 claim against Ms. Crum in her official capacity. For the reasons detailed below, we

 GRANT Defendants’ Partial Motion to Dismiss with respect to Plaintiff’s § 1981 claims;




 1
  The instant motion to dismiss is directed at Plaintiff's Amended Complaint. Defendants also
 moved for partial dismissal of Plaintiff's original complaint [Docket No. 7], which motion is
 hereby DENIED AS MOOT given the filing of the Amended Complaint.
                                                1
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 2 of 8 PageID #: 103




 however, we DENY Defendants’ Partial Motion to Dismiss with respect to Plaintiff’s

 § 1983 claim against Ms. Crum in her official capacity.

                                   Factual Background

        Plaintiff, Rene Galvan, an Hispanic male, was an employee of the Indiana

 Department of Child Services from December 2012 until November 2018. Am. Compl.

 ¶¶ 4, 7, 57. From 2015 until his termination, Plaintiff was a Family Case Manager

 Supervisor in Madison County. Id. ¶ 9-10. Defendant Joanie Crum was the Regional

 Manager for Madison County and served as Mr. Galvan's supervisor at the time the

 events occurred which gave rise to this lawsuit. Id. ¶ 14. On November 8, 2018, Ms.

 Crum terminated Mr. Galvan’s employment, Id. ¶ 57, and Mr. Galvan commenced this

 lawsuit soon thereafter.

        Mr. Galvan has alleged race discrimination, sex discrimination, and retaliation

 claims against the State of Indiana and Ms. Crum, in both her official and individual

 capacities under § 1981, § 1983, Title VII, and "related sections." Am. Compl. ¶¶ 64-69.

 Mr. Galvan also alleges that he was denied due process of law, in violation of “Sections

 1981a, 1983, and related sections, and the Fourteenth Amendment," but this claim—

 unlike the others—is asserted only against Ms. Crum in her official and individual

 capacities, not against the State. Id. ¶¶ 70-71. Mr. Galvan seeks to recover compensatory

 damages, punitive damages, and reinstatement as well as “all other just and proper

 relief.” Id. ¶¶ 65, 67, 69, 71.

        Defendants moved to partially dismiss Mr. Galvan’s original complaint on January

 6, 2020. After Mr. Galvan amended his complaint in response, Defendants renewed their

                                             2
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 3 of 8 PageID #: 104




 motion on January 29, 2020 seeking dismissal of Mr. Galvan's § 1981 claims and his §

 1983 claim brought against Ms. Crum in her official capacity on the grounds that: (1) “42

 U.S.C. § 1981 does not create a cause of action against state actors”; and (2) “Joanie R.

 Crum (in her official capacity) is not a ‘persons’ who may be sued under 42 U.S.C.

 § 1983.” Dkt. 17. We address these arguments in turn below.

                                         Legal Analysis

 I.        Standard of Review

           Defendants have filed their motion to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(6). When considering whether a plaintiff has failed to state a claim upon

 which relief can be granted, the Court accepts as true all well-pled factual allegations in

 the complaint and draws all ensuing inferences in favor of the non-movant. Lake v. Neal,

 585 F.3d 1059, 1060 (7th Cir. 2009). Nevertheless, the complaint must include “enough

 facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007); see FED. R. CIV. P. 8(a)(2). While the Federal Rules of Civil

 Procedure “do not countenance dismissal of a complaint for imperfect statement of the

 legal theory supporting the claim asserted,” Johnson v. City of Shelby, 574 U.S. 10, 11

 (2014), the claim asserted must still be “legally cognizable.” Balistreri v. Pacifica Police

 Dep't, 901 F.2d 696, 699 (9th Cir. 1990). If the factual allegations of the complaint, taken

 as true, do not support a legally cognizable claim for relief, the Court will grant dismissal.

 See id.




                                                3
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 4 of 8 PageID #: 105




 II.    Discussion

        A.     42 U.S.C. § 1981

        Defendants assert that Plaintiff’s claims brought pursuant to 42 U.S.C. § 1981

 should be dismissed because § 1981 “does not allow a cause of action against state

 actors.” Br. Supp. Defs.’ Partial Mot. Dismiss, at 1. Plaintiff does not address the issue in

 his response brief, see Pl.’s Resp. Opp’n Defs.’ Renewed Partial Mot. Dismiss, and

 caselaw supports Defendants’ contention. The Seventh Circuit has held that “§ 1983

 remains the exclusive remedy for violations of § 1981 committed by state actors.”

 Campbell v. Forest Preserve Dist. of Cook County, 752 F.3d 665, 671 (7th Cir. 2014). As

 a Regional Manager for the Indiana Department of Child Services, Ms. Crum is

 unquestionably a state actor, and Plaintiff does not argue otherwise. Accordingly,

 “[b]ecause 42 U.S.C. § 1981 does not create a private right of action against state actors,”

 id., Plaintiff’s § 1981 claims against Ms. Crum and the State of Indiana must be

 dismissed for failure to state a claim upon which relief can be granted.

        B.     Ex parte Young

        Defendants argue that Plaintiff’s § 1983 claim against Ms. Crum in her official

 capacity should also be dismissed, because “neither a state nor its officials acting in their

 official capacities are ‘persons’ under § 1983.” Will v. Mich. Dept. of State Police, 491

 U.S. 58, 71 (1989). Plaintiff, in turn, argues that this case falls under the Ex parte Young

 exception, which allows a plaintiff to maintain a suit against a state official acting in his

 or her official capacity if the plaintiff alleges an ongoing violation of federal law and



                                               4
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 5 of 8 PageID #: 106




 requests prospective relief. McDonough Associates, Inc. v. Grunloh, 722 F.3d 1043,

 1049-50 (7th Cir. 2013) (citing Ex parte Young, 209 U.S. 123 (1908)).

        “In determining whether the doctrine of Ex parte Young avoids an Eleventh

 Amendment bar to suit, a court need only conduct a straightforward inquiry into whether

 the complaint alleges an ongoing violation of federal law and seeks relief properly

 characterized as prospective.” Verizon Maryland, Inc. v. Public Serv. Commission of

 Maryland, 535 U.S. 635, 645 (2002) (quotation marks and citations omitted). Here,

 Defendants concede that Mr. Galvan seeks the prospective relief of reinstatement and

 they put forth no argument that such relief is unavailable. Br. Supp. Defs.’ Partial Mot.

 Dismiss, at 4. In Kashani v. Purdue University, a factually analogous case, the Seventh

 Circuit permitted a terminated employee's discrimination suit to go forward against state

 officials because the plaintiff sought the injunctive relief of reinstatement. 813 F.2d 843,

 848 (7th Cir. 1987); see also Power v. Summers, 226 F.3d 815, 820 (7th Cir. 2000)

 (“[A]n injunction that orders a state employee who has been demoted because of his

 exercise of a federally protected right to be restored to his previous position is not barred

 by the Eleventh Amendment even though it imposes a salary obligation on the state.”).

        Defendants argue that, despite the prospective relief sought, Ex parte Young is not

 applicable here because the alleged violation of federal law—namely the allegedly

 wrongful termination of Mr. Galvan’s employment—is a discrete rather than ongoing

 wrong. In support of this contention, Defendants point to Sonnleitner v. York for the

 proposition that a demotion (or a termination) represents “a past rather than ongoing

 violation of federal law.” 304 F.3d 704, 718 (7th Cir. 2002). However, the Seventh

                                               5
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 6 of 8 PageID #: 107




 Circuit in Sonnleitner clearly stated that the alleged ongoing violation of federal law at

 issue there “was not the demotion as such, but, instead, the fact that the demotion

 occurred without an adequate opportunity to be heard, either through an additional

 predisciplinary hearing or a sufficiently prompt post-disciplinary hearing.” Id. The court

 concluded that the proper remedy in that case would have been to order that the plaintiff

 be afforded a hearing, but because the plaintiff had “eventually [been] given an

 opportunity to tell his side of the story” to his employer, the court decided there was no

 ongoing violation of law with respect to the lack of a hearing. Id. "Consequently,

 Sonnleitner did not hold that a demotion is not an ongoing violation of federal law."

 Nelson v. Univ. of Texas at Dallas, 535 F.3d 318, 324 n.4 (5th Cir. 2008).

        Indeed, following Sonnleitner, “[t]he Seventh Circuit has . . . continued to indicate

 that when an individual's termination or dismissal directly violates a federal constitutional

 or statutory guarantee, he may maintain a suit for reinstatement.” Doe v. Board of

 Trustees of the Univ. of Illinois, 429 F. Supp. 2d 930, 941 (N.D. Ill. 2006) (citations

 omitted). For example, the Seventh Circuit implicitly reaffirmed this principle in

 Levenstein v. Salafsky, 414 F.3d 767 (7th Cir. 2005), a case decided after Sonnleitner,

 when it upheld the district court’s decision to permit a terminated employee's suit for

 reinstatement to be maintained under the Ex parte Young exception. Id. at 772

 (“Nevertheless, under the well-recognized theory of Ex parte Young . . . [plaintiff] was

 entitled to pursue injunctive relief [of reinstatement] against [defendants] for actions they

 took in violation of his constitutional rights.”).



                                                6
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 7 of 8 PageID #: 108




        For these reasons, we hold that Mr. Galvan's claims seeking the prospective relief

 of reinstatement fall within the Ex parte Young exception and are thus not barred by the

 doctrine of sovereign immunity. Accordingly, Defendants’ motion to dismiss Plaintiff’s

 § 1983 claim against Ms. Crum in her official capacity must be denied but it shall

 continue in this limited fashion relating only to the claim for reinstatement, not for

 monetary relief, consistent with Seventh Circuit precedent.

 III.   Conclusion

        For the reasons detailed above, Defendants' Partial Motion to Dismiss [Dkt. 17] is

 GRANTED IN PART, namely, with respect to Plaintiff’s claims based on 42 U.S.C.

 § 1981, and DENIED IN PART, namely, with respect to Plaintiff’s reinstatement claim

 based on 42 U.S.C. § 1983 against Ms. Crum in her official capacity. Defendants' prior

 Partial Motion to Dismiss [Dkt. 7] is DENIED AS MOOT. This case will proceed on

 Plaintiff's § 1983 and Title VII claims.

        IT IS SO ORDERED.



              06/01/2020
 Date: _________________________                   _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




                                               7
Case 1:19-cv-04446-SEB-MPB Document 26 Filed 06/01/20 Page 8 of 8 PageID #: 109




 Distribution:

 Richard L. Darst
 COHEN GARELICK & GLAZIER
 rdarst@cgglawfirm.com

 Benjamin C. Ellis
 INDIANA ATTORNEY GENERAL
 Benjamin.Ellis@atg.in.gov




                                      8
